1
     Tom McAvity, 034403
2    Phoenix Fresh Start Bankruptcy
     4602 E Thomas Rd, Ste S-9
3    Phoenix, AZ 85018
     Phone: 602-598-5075
4    Fax: 866-241-4176
     Email: tom@phxfreshstart.com
5

6

7                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF ARIZONA
8
                                                 ) Chapter: 13
9    In re:                                      )
                                                 ) Case No. 2:20-bk-13637-EPB
10   MANUEL VALDIVIA                             )
                                                 )
11   Debtor                                      )
                                                 ) CERTIFICATE OF SERVICE AND NO
12                                               ) OBJECTION RE APPLICATION FOR
                                                 ) PAYMENT OF ADMINISTRATIVE
13                                               ) EXPENSE
14
            Tom McAvity, counsel for the above-captioned Debtor “Counsel”), hereby certifies
     under penalty of perjury that:
15
              1. The Debtor's Chapter 13 Plan and Application for Payment of Administrative Expense
16
     (“Plan”) requesting, inter alia, the Court’s approval of Counsel’s fees in the amount of $4,500.00
17
     and the remaining balance of $4450 to be paid through the Plan, was filed by Counsel on behalf
18
     of the Debtor on 12/29/17.
19
              2. Pursuant to the Court’s 12/24/2021, notice for the Plan, the last date to file objections
20   to the Application was no later than April 15, 2021.
21            3. No objection(s) to the Application have been received by Counsel nor does the case
22   docket reflect any objection(s) being filed to the Application.

23

24
                                                                    Respectfully,
              Date: 7/5/2021                                        /s/ Tom McAvity
25                                                                  Counsel for Debtor
26

27

28




     Case 2:20-bk-13637-EPB           Doc 24 Filed 07/05/21 Entered 07/05/21 13:20:47                 Desc
                                      Main Document     Page 1 of 2
                                    CERTIFICATE OF SERVICE
1

2    The undersigned hereby certifies that on 7/5/2021 the foregoing was served on the following via
     electronic filing notice.
3
     United States Trustee
4
     Via ECF
5
     Russell Brown, Trustee
6    Via ECF
7
                                                                Phoenix Fresh Start Bankruptcy
8                                                               _/s/ Tom McAvity____________
                                                                Tom McAvity
9                                                               Attorney for Debtor
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case 2:20-bk-13637-EPB        Doc 24 Filed 07/05/21 Entered 07/05/21 13:20:47             Desc
                                   Main Document     Page 2 of 2
